Citation Nr: 0723259	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In August 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board observes that the veteran requested a personal 
hearing before a Veterans Law Judge, sitting at the RO.  Such 
hearing was scheduled in April 2006, but the veteran failed 
to attend.  No further communication was received from the 
veteran regarding such hearing.  Therefore, the Board 
considers the veteran's hearing request withdrawn.  See 38 
C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2006).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is necessary in order to ensure compliance with the 
Board's August 2006 remand orders.  Specifically, in the 
August 2006 remand, the Board determined that corroboration 
of the veteran's claimed in-service stressors should be 
attempted.  To this end, the Board instructed that the 
veteran's claims file should be reviewed, a summary of his 
claimed in-service stressors prepared, and such summary and 
all associated documents should be sent to the Joint Services 
Records Research Center (JSRRC, formerly the U.S. Armed 
Services Center for Research of Unit Records (USCURR)).  
Additionally, JSRRC was to be requested to provide any 
information that might corroborate the veteran's alleged in-
service stressors including, but not limited to, providing a 
copy of unit histories.  This action was not completed.  
Although the AMC sent letters to the veteran dated in August 
2006 and February 2007 requesting more information relative 
to his in-service stressors, no communication was sent to 
JSRRC in an effort to corroborate the stressor information 
already submitted by the veteran, as ordered by the Board.  

Additionally, the August 2006 remand observed that the 
veteran has a diagnosis of PTSD, but that such diagnosis was 
not referable to a verified in-service stressor.  Therefore, 
the Board also ordered that, conditioned on verification of 
at least one of the veteran's claimed in-service stressors, 
he should be afforded a VA examination to determine if he has 
PTSD as a result of such stressor(s).  As no stressor was 
verified, no VA examination was scheduled.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another 
remand is necessary in order to comply with the Board's 
August 2006 orders.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file should be 
reviewed and a summary of the veteran's 
claimed in-service stressors prepared, 
including descriptions of stressors, 
names, places, units, and dates of 
service as indicated by the veteran.  
Such summary and all associated 
documents, to include his service 
medical and service personnel records, 
should be submitted to JSRRC.  JSRRC 
should be requested to review such 
documentation and provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, 
providing a copy of unit histories.

2.	Should at least one of the veteran's 
claimed in-service stressors be 
verified, he should be afforded a VA 
examination to determine if he has PTSD 
as a result of his verified in-service 
stressor(s).  The veteran's claims 
file, including a copy of this remand, 
should be forwarded to the examiner for 
review, and the examiner should note in 
his opinion that the file was available 
for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether or not 
the veteran has PTSD.  Any diagnosis of 
PTSD must conform to the diagnostic 
criteria of the DSM-IV.  If the veteran 
otherwise satisfies the criteria for a 
diagnosis of PTSD, the examiner must 
determine whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran has PTSD as a result of a 
verified stressor, as documented in the 
claims file.

3.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



